DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “terminal” (see claims 6, 10, and 11) must be shown (i.e., identified with a reference character/number in the figures) or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  5 in Fig. 2, see par [0025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 objected to because of the following informalities:  For claim 11 line 12, that [[that]] the measured.  Appropriate correction is required.
Claim Interpretation
For claims 10 and 15-18, the phrase "wherein an alarm signal or fault signal is generated when the measured collector current exceeds a predetermined maximum current" is functional languages that is an intended use/result.
The instant invention is an apparatus; however, the above phrase in claims 15-18 pertain to functional language for intended operation of the apparatus rather than 
See MPEP § 2112 and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re In re Finsterwalder, 168 USPQ 530 (CCPA 1971). Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969). Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claims 6, 7, 11, and 12 recite the limitation "the ionization current," and claims 6, 10, 11, and 15-18 recite "the measured ionization current."  There is insufficient antecedent basis for these limitations in the claims.
 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krichtafovitch (US 5737197) in view of Gustafsson (US 4486704).
For claims 6 and 11, Krichtafovitch discloses a power supply (40 in Fig. 2), the power supply (40) comprising a first high-voltage power supply unit (Group I) configured to apply a first DC high voltage a load (24) and a second high-voltage power supply unit 
For claim 11, the teaching of Krichtafovitch is set forth above with claim 6. Krichtafovitch teaches wherein the second high-voltage power supply unit comprises a second current sensor (58), the second current sensor is configured to measure a collector current flowing through the collector stage in a return line leading from the terminal to the second high-voltage power supply unit (Fig. 2). 
Regarding claims 6 and 11, Krichtafovitch also teaches (see col. 1, ll. 15-34):  
High voltage power supplies often are used in applications where a load connected to the power supply includes a significant inductive or capacitive component. In many applications, inductive components comprise a major component of the load. For example, electrostatic precipitators contain electrode arrays connected to a high voltage power supply via high voltage cables and buses. The array, the cables, and the buses all contribute to the overall inductive value of the system. Even in applications that do not contain large inductive components, elements of the system may have non-negligible inductive values. a load connected to a high voltage power supply may be connected to the power supply by a high voltage cable having an inherent inductance. As a general rule, therefore, all high-power electrical circuits can be modeled with resistive, inductive, and capacitive components [emphasis added].

Furthermore, Gustafsson is analogous art and discloses a capacitive components (10, 11), see col. 6, ll. 54-68, for an electrostatic dust separator (2).  Also see col. 4, l. 50 – col. 5, l. 2).  As such, one having ordinary skill in the art at the effective filing date would envisage the ESP taught in Gustafsson as the load disclosed since Krichtafovitch teaches that ESP are intended for high voltage power supplies.
 For claims 7 and 12, the teaching of Krichtafovitch and Gustafsson are set forth above, and Krichtafovitch further discloses the ESP comprising a control input to which a control signal can be applied, wherein the first high-voltage power supply unit is configured to adjust the ionization current according to a value corresponding to the control signal (col. 6, l. 66 – col. 7, l. 17).  
For claims 8, 9, 13, and 14, the teaching of Krichtafovitch and Gustafsson are set forth above, and Krichtafovitch further discloses the ESP wherein the second high voltage power supply is configured to adjust the second DC high voltage according to a value corresponding to the control signal (see col. 9, ll. 15-30).  
For claims 10 and 15-18, the teaching of Krichtafovitch and Gustafsson are set forth above.  Krichtafovitch also teaches wherein the second high-voltage power supply unit comprises a second current sensor (58), the second current sensor is configured to measure a collector current flowing through the collector stage in a return line leading from the terminal to the second high-voltage power supply unit (see Krichtafovitch col. 7, l. 18 – col. 9, l. 5).  It would appear the prior art fails to teach an alarm signal or fault .
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:  US 7833322 discloses an electrode assembly (or ESP) with a voltage supply, current sensing device, and a voltage control device to maintain voltage and current within designated ranges; US 5378978 teaches regulating at least one precipitator operating parameter in response to at least one control signal, a measurement circuit coupled to the precipitator for providing measurement signals corresponding to at least precipitator secondary voltage and precipitator secondary current; US 3507096 teaches signals responsive to operating parameters such as sparking rate, voltage and current for an ESP; US 2017/0354981 discloses an ESP provided with a corona discharge electrode and a collecting electrode with a power source connected to the corona discharge electrode and to the collecting electrode; an electrical parameter sensor; and a power supply system; wherein the control system may receive a signal from the electrical sensor and evaluate the electrical performance of the system and initiates appropriate or corrective action; US 5629844 discloses the teaching of Krichtafovitch as set forth above; US 4290003 teaches an ESP including a voltage controller responsive to a voltage predetermined limit; US 4390830 discloses a comparator that senses current with respect to the voltage; US 4680036 discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 4, 2021